— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered December 5, 1989, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
On Thursday morning, just prior to closing arguments, Juror Number Four telephoned the court and indicated that he had an abscessed tooth, and that he could not come in, on that day or the next, but "might” be able to come in on Monday. Since the length of the juror’s absence was not fully ascertainable, but would be at least four days, the court properly denied the defendant’s request to adjourn the trial until the juror was able to return and instead seated an alternate juror (see, People v Washington, 72 NY2d 69; People v Lee, 155 AD2d 483; People v McDonald, 143 AD2d 1050; People v Lawrence, 143 AD2d 1045).
*185Further, in marshaling the evidence, the court did not summarize the evidence in an uneven or prejudicial manner (see, People v Roman, 149 AD2d 305, 306). Nor did it suggest an opinion to the jury (see, People v Bell, 38 NY2d 116). We also find that the court’s charge on burden of proof and reasonable doubt, when taken as a whole, properly conveyed the correct standard (see, People v Scott, 118 AD2d 881, 882; People v Fisher, 112 AD2d 378).
We have considered the defendant’s remaining contentions and find them to be without merit. Thompson, J. P., Kunzeman, Sullivan and Harwood, JJ., concur.